 Case 3:20-cv-01339-M-BH Document 8 Filed 08/07/20                  Page 1 of 1 PageID 106



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

DAVID L. SPALDING,                               )
     ID # 47371-177,                             )
            Plaintiff,                           )
vs.                                              )   No. 3:20-CV-1339-M-BH
                                                 )
UNITED STATES OF AMERICA,                        )
          Defendant.                             )

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge and conducting a de novo review of those parts of the Findings and Conclusions

to which objections have been made, I am of the opinion that the Findings and Conclusions of the

Magistrate Judge are correct and they are accepted as the Findings and Conclusions of the Court.

The case will be dismissed by separate judgment for failure to prosecute or follow court orders. To

the extent Plaintiff is seeking to have this Court reconsider its own prior Orders, his request is

DENIED.

       SIGNED this 7th day of August, 2020.



                                             _________________________________
                                             BARBARA M. G. LYNN
                                             CHIEF JUDGE
